In the instant case, there was certified to the Chief Justice under Sec. 55, Chap. 82, R. S., from the Superior Court in Penobscot County attested copies of a complaint, warrant, demurrer, and joinder. On the original paper containing the joinder appear certain indorsements, respectively signed by the presiding Justice and counsel for the respondent, *527showing merely that the demurrer was overruled and exceptions were taken, followed by a certificate of the presiding Justice to the effect that “exceptions were filed and allowed” and “adjudged frivolous and intended for delay,” and were ordered transmitted to the Chief Justice.
Artemus Weatherbee, County Attorney, for the State.
E. P. Murray, for respondent.
The paper on which the several endorsements appear, if intended as such under the statute, lacks several essentials of a written bill of exceptions. Nothing appears in the papers certified forward to show what the alleged defect in the complaint is, nor has this court been apprised of it by any argument of counsel.
A bill of exceptions under Sec. 55, Chap. 82, R. S., as construed in repeated decisions of this court, when presented to the court below for allowance should summarily set forth the issue, the ruling of the court excepted to, and contain within itself, by reference or otherwise, and in succinct form, sufficient to show that the excepting party was aggrieved, as this court “cannot travel outside the bill itself” to supply its deficiencies. When once presented and allowed, neither counsel nor the presiding Justice can add anything or amend it without the consent of all parties; nor may this court refer to papers not properly made a part of the bill of exceptions.
Such an informal method, as here adopted, of presenting exceptions to this court may save labor where the exceptions have no merit, and are merely intended for delay, but has little else to commend it. On the face of the papers certified forward, the court below was clearly warranted in adjudging the respondent’s exceptions frivolous and intended merely for delay. An entry may be made: Exceptions overruled. Judgment for the State. So ordered.